Citation Nr: 1725905	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees.

2.  Entitlement to a rating in excess of 10 percent for mal-tracking patella, lateral release, left knee.

4.  Entitlement to a rating in excess of 10 percent for mal-tracking patella, lateral release, right knee.  

4.  Entitlement to service connection for arthritis of the bilateral knees, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's lumbar spine disability was incurred in active service or that it was caused or aggravated by bilateral knee disabilities.

2.  Throughout the appeal period, the Veteran's left knee disability has been manifested by full extension and flexion limited at most to 120 degrees, with arthritis. There is no evidence of instability, subluxation, ankylosis, dislocated cartilage, or impairment of the tibia or fibula and no showing of occasional incapacitating episodes.

3.  Throughout the appeal period, the Veteran's right knee disability has been manifested by full extension and flexion limited at most to 125 degrees, with arthritis. There is no evidence of instability, subluxation, ankylosis, dislocated cartilage, or impairment of the tibia or fibula and no showing of occasional incapacitating episodes.

4.  Assignment of a separate rating for arthritis, bilateral knees, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knee would constitute pyramiding.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for mal-tracking patella, lateral release, left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256 to 5263 (2016).

3.  The criteria for a rating in excess of 10 percent for mal-tracking patella, lateral release, right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256 to 5263 (2016).

4.  Service connection for arthritis of the bilateral knees, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees is dismissed as moot.  38 U.S.C. § 1155 and 38 C.F.R. § 4.14, Diagnostic Code (DC) 5003. (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA notified the Veteran of the evidence and information necessary to substantiate his claims in September 2007.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered. The Veteran has undergone multiple VA examinations to determine the severity and etiology of his disabilities.  The Veteran was afforded examinations in April 2008, March 2010, January 2013, and May 2015.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Principles of Service Connection

Generally, to establish service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7  Vet. App. 439 (1995) (en banc). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

Lumbar Spine

The Veteran has asserted that his lumbar spine disability was either caused directly from active service or that it was caused or aggravated by his knee disabilities.

The Veteran reported that he injured his back from fall on an obstacle course during basic training exercises.  3/24/2013 Hearing Transcript, at 13-14.  The Board also finds that current disability of spondylolysthesis has been established here.  Indeed, such diagnosis is reflected on VA examination.  Arthritis was also shown at that time.  The question for consideration is whether any current disability is related to active service, to include as secondary to the service-connected knee disabilities.

An April 1993 entrance Report of Medical Examination is normal for spine and other muscoskeletal findings.  2/18/2015 STR-Medical, at 24.  In August 1993, VA treatment records show that the Veteran complained of shoulder and knee pain after falling during an obstacle course.  He was diagnosed with a strain of the rhomboid and latissimus dorsi muscles.  He was placed on light duty for about nine days and then released back to full duty.  Id, at 73 - 74, 94 - 95.  There is no further documentation of back problems in his service treatment records.

The Veteran asserts that he has complained about back pain since service, but that no one ever looked into his disability until 2007 when he moved and changed doctors.  He states that when he mentioned his back pain, he was told that his back problems were related to his knee disabilities.  9/28/2007 VA 21-4138 Statement in Support of Claim, 3/24/2013 Hearing Transcript, at 12, 15, 19.  In one instance in 2007, a specialist told him his back disability was related to service, but he did not put it in writing even when the Veteran requested it.  It was also not clear from testimony in what way the injury was related to service.  Id., at 17-19.  In 2007, radiographs demonstrated an L5 on S1 Grade I spondylolisthesis with evidence of spondylolysis.  The doctor described his pain as mild, sometime moderate without leg pain.  The doctor made a note that the disability may be service-connected.  No rationale was provided for this note.  9/13/2007, Medical Treatment Record-Government, at 1-2.  The Veteran also believes that some of his duties during active service may have caused or aggravated his back injury.  He engaged in building and grounds maintenance, which involved some heavy lifting.  3/24/2013 Hearing Transcript, at 16.

The Veteran was afforded a VA examination in April 2008.  It was determined that his spine condition was less likely than not caused by the service connected bilateral knee disabilities.  The examiner explained that injury to one joint of the lower extremity does not result in more rapid degeneration in joints higher or lower than the original injury.  4/11/2008 VA Examination, at 17.

The Veteran underwent another VA examination in May 2015.  The examiner determined that the lumbar spine disability was not due to active service, including the fall on the obstacle course.  The examiner noted that the treatment surrounding the fall on the obstacle course showed evidence of upper back injury with strains to the rhomboid and latissimus dorsi muscles.  The first documentation of low back pain in post service treatment records was in 2006.  Therefore, the examiner found insufficient evidence for a positive nexus opinion.  5/19/2015 C&P Examination, at 2.

The May 2015 examiner also concluded that the lumbar spine disability was not proximately due his knee disabilities.  The examiner explained that the disability was not at all likely to be caused by any altered biomechanics that a knee condition may cause.  It was likely either congenital or due to significant repetitive trauma to the low/lumbar back at some point in his life.  Id, at 2.  It was also determined that the lumbar spine disability was not aggravated by his knee disabilities.  The examiner noted that there was no objective evidence in the medical record that his spine disability had worsened over the years.  Id., at 4.

In the present case, the evidence fails to demonstrate that the Veteran has established a nexus between his claimed lumbar spine disability and active service.

Insofar as post service medical evidence shows that he was diagnosed with a lumbar spine disability, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The medical examiner in May 2015 determined that the incident in August 1993 when the Veteran fell on an obstacle course did not cause the disability.  Furthermore, service treatment records do not reflect any injuries to the lower back.  Also, the first post-service record of the disability is in 2006, twelve years after the Veteran's separation of service.  As noted above, a private doctor noted that the disability may be service connected.  However, there was no rationale or indication that the doctor had looked at the medical history.  The Board finds the opinion of the May 2015 examiner more probative.

The Board notes that at one point in the May 2015 examination report the examiner stated that she could not "state with greater than 50% probability" that the knee disabilities had aggravated the lumbar spine disorder.  The Board acknowledges that this statement incorrectly expresses the legal standard, as it is only required that the evidence be at least as likely as not (i.e., 50% or greater, as opposed to greater than 50%).  However, earlier in the report the examiner clearly answered in the negative to the nexus question using the correct standard.  From the totality of the document, the Board finds that the examiner's position is clear and finds that additional development in this regard would only serve to delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  

The weight of the competent evidence is against a finding of a nexus between the current lumbar spine disability and the Veteran's active service.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309 (a) (i.e., arthritis), an award of service connection may be warranted on the basis of presumption or evidence of continuity of symptomatology.

Service treatment records weigh against a finding of presumption for chronic symptoms of the lumbar spine.  After August 1993, the service treatment records are absent for complaints, treatment, or diagnosis of a back disability.  There is also no evidence that the arthritis in the lumbar spine became manifest within a year of separation.  Such evidence weighs against a finding of chronic lumbar arthritis symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303 (b).

As previously stated, the Veteran's active service treatment records show that he was seen on one occasion where he was diagnosed with a strain in his upper, not lower back.  There are no further complaints in his service records.  Moreover, the record is devoid of any report of treatment for a back disorder between the Veteran's separation from active service in 1994 and his diagnosis rendered in 2006, showing spondylolisthesis.  In this regard, the Board notes that the absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
However, if considered in conjunction with other factors, the passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran reported at his April 2008 and May 2015 VA examinations, that he fell on an obstacle during active service and has had pain ever since.  As noted above, there is a lengthy gap between discharge from service and documented treatment for the back.  The Board notes that documented treatment for the knees was first shown in 2000.  The Veteran indicated that during treatment for the knees, he attempted to raise back complaints to his doctors.  However, the Board is not persuaded by this assertion.  While it would certainly be possible for an isolated complaint of back pain to go undocumented by the providers treating his knees, it would seem more likely that if consistent complaints endorsing chronic and longstanding back symptomatology were being complained of beginning at the time of treatment for the knees in 2000, this would have been at least occasionally noted in the records prior to 2006.  Therefore, in this case the weight of the evidence is against a finding that low back symptoms were continuous since service.  Rather, the weight of the evidence suggests that such symptoms became chronic closer in time to the 2006 treatment.  Accordingly, continuity of symptomatology is not here shown and service connection on that basis alone is not warranted.

The Board has also considered secondary service connection as a means of entitlement.  As explained below, the evidence is against such a finding.
The Veteran has also asserted that his lumbar disability is caused or aggravated by his knee disabilities.  As previously detailed, the Veteran was afforded a VA examination in May 2015.  The examiner reviewed the claims folder, cited medical literature, and conducted a physical examination.  It was concluded that the Veteran's lumbar spine disability was not caused or aggravated by his knee disabilities.  There was a clear rationale in which the current symptoms were attributed to other causes.  For these reasons, the 2015 VA opinion is deemed highly probable.

The Board recognizes the Veteran's belief that his lumbar spine disability is due to active service, to include as secondary to his bilateral knee disabilities.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed lumbar spine disability involves an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

As noted above, in order to establish service connection, the evidence must be at least in equipoise as to whether the current disability is related to service.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Based on the evidence set forth above, it is not shown that the Veteran's lumbar spine disability began in service, is the result of any medical condition incurred in service, or is otherwise related to the Veteran's active duty service.  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination

Bilateral Knee Disabilities

The Veteran's knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5024, which pertain to arthritis and tenosynovitis respectively.  The rating criteria direct that tenosynovitis be rated as degenerative arthritis under Diagnostic Code 5003.  Other applicable codes include DC 5257, which pertains to ligamental instability, DC 5620, which pertains to limitation of flexion of the leg, and DC 5261, which concerns limitation of extension of the leg.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261.

Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Any limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For these purposes, VA regulations consider the knees to be major joints.  38 C.F.R. § 4.45 (f) (2016).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  The Court concluded that 38 C.F.R. § 4.59 requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97, 9-98; Esteban v. Brown, 6 Vet. App. 259 (1994).  Additionally, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

For the reasons explained below, the Board has determined that evaluations in excess of 10 percent are not warranted for the Veteran's right and left knee disabilities. 

The Veteran has reported experiencing pain in both knees.  He complained of pain when going up and down stairs, squatting, during increased physical activities and when standing for prolonged periods.  At the May 2015 examination he reported flare-ups that lasted up to three days; the prior January 2013 examination only noted that during flares the Veteran had to stop and rest for awhile.  His knees get sore while at work from rising and lowering himself to his desk chair.  He also feels pain when standing for longer than ten minutes.  5/19/2015 VA Examination, at 5; 1/23/2013 VA Examination, at 2; 3/25/2013 Hearing Transcript at 3.

The evidence shows that the knee disabilities have not been manifested by more than pain on motion during the period of the appeal.  The preponderance of the evidence does not demonstrate, and the Veteran does not contend, that the bilateral knee disabilities resulted in occasional incapacitating exacerbations to warrant a higher evaluation under Diagnostic Code 5003.  The Board notes that although Diagnostic Code 5003 does not define "incapacitating exacerbation," the analogous term, "incapacitating episode," is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1; 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354, Note 2.  Although the Veteran has reported flare-ups of pain after prolonged standing, increased physical activity, and repetitive kneeling and squatting that last up to three days, there is no indication that his knee symptoms required prescribed bed rest and treatment by a physician.  5/19/2015 VA Examination.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5003.

When considering range of motion findings, a separate or higher rating is also not warranted as compensable levels of limited flexion and extension are not shown, even when considering factors such as limitation due to pain and weakness.  Indeed, the January 2013 VA examination shows left knee flexion to 125 degrees, with pain beginning at 115 degrees, and right knee flexion to 130 degrees, with pain beginning at 125 degrees.  Right extension was to 0 degrees and left extension was to 5 degrees.  There was no decrease in range of motion with repetitive motion.  The May 2015 examination reflects flexion of 125 degrees with full extension and no additional loss on repetitive motion for the right knee.  Flexion of 120 degrees with full extension and no additional loss on repetitive motion was observed for the left knee.  

An evaluation in excess of 10 percent for knee impairment under DC 5260 and 5261, based on limitation of motion requires flexion limited to 30 degrees or more and extension limited to 15 degrees or more.  The Veteran did not demonstrate a limitation of flexion to 30 degrees or less or limitation of extension of 15 degrees at any time during the pendency of this appeal, even considering additional limitation due to DeLuca factors.  Thus, a higher evaluation based on limitation of flexion or a separate compensable rating for limitation of extension under the above cited rating code is not warranted.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, loss of flexion and extension of the same knee to compensable levels has not been shown for either knee, precluding assigning of separate ratings for both flexion and extension disability on the same knee.

Next, a higher or separate rating under DC 5257 is not warranted.  The Veteran has reported weakness and his knees giving out when climbing and descending stairs.  However, both the January 2013 and the May 2015 examinations of the knees were negative for any objective indication of instability or subluxation of the joint.  

With regard to the other potentially applicable rating codes, DC 5256 provides a higher rating for ankylosis of the knee; however, ankylosis of either knee joint has not been shown.  DC 5262 allows for evaluations ranging from 10 to 40 percent for tibia and fibular impairment when there is nonunion with loose motion requiring a brace or malunion with knee or ankle disability; however, tibia and fibular impairment has not been shown.

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent have not been met for the Veteran's right or left knee disabilities.  

Service Connection for Arthritis Bilateral Knees

The examiner in the May 2015 VA examination determined that the Veteran's arthritis was secondary to his bilateral knee disabilities.  The diagnosis is not in question.  The question for consideration is whether separate disability ratings for arthritis under 5003 and bilateral knee disabilities under 5003-5024 are allowed.

The Board has considered the arthritis claim under DC 5003 and concluded that such an assignment would lead to impermissible pyramiding.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

As the Veteran is already receiving 10 percent ratings based on painful motion of the bilateral knees, a separate rating based on arthritis of the knees with limited motion would constitute pyramiding. See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Indeed, the codesheet indicates that arthritis has been contemplated as a component of the already service-connected disability for each knee.  

ORDER

Entitlement to service connection for lumbar spine disability, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees is denied

Entitlement to a rating in excess of 10 percent for mal-tracking patella, lateral release, left knee is denied.

Entitlement to a rating in excess of 10 percent for mal-tracking patella, lateral release, right knee is denied.

Entitlement to service connection for arthritis, bilateral knees, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees is moot and therefore dismissed.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


